Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
Claims 1-11 are pending and under examination in the instant application.

Previous Objections/Rejections
Any rejections or objections stated of record in the office action mailed on 10/27/2020 that are not explicitly addressed herein below, are hereby withdrawn in light of applicant's arguments and/or amendments filed 1/26/2021.


New Rejections

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 1-3, 5-9, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
In claim 1 (see claim 5 and other claims as well), the chemical embodiments have been changed with respect to variable B that do not clearly articulate the points of attachment (e.g. the squiggly/dashed lines are now absent and replaced with a methyl group):


    PNG
    media_image1.png
    281
    898
    media_image1.png
    Greyscale
. Thus, are the points of attachment at different positions of the molecule such as the methyl group, any other particular site, or all? Thus the amendment is ambiguous and the claim and claims which depend from it are rejected. The examiner will assume all possibilities until the issue is addressed. Correction is required.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –






Claims 1-3 and 6-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated over 
RN   1839719-73-1, RN   1829213-54-8, RN   1825461-58-2, and RN   1808821-79-5  in STN REGISTRY of STNext.
Registry teaches the following compounds with the limitations R2,3,4 are selected from hydrogen or methyl, X1-4 = -CH, -C(halo), or N, Z = -C(O), R1 = optionally substituted alkyl (disclosure says these groups may be substituted) or cycloalkyl, B = phenyl, substituted pyridinyl, or 2,3-dihydrobenzofuranyl which anticipate the claims:

    PNG
    media_image2.png
    422
    860
    media_image2.png
    Greyscale





    PNG
    media_image3.png
    495
    783
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    459
    1016
    media_image4.png
    Greyscale




    PNG
    media_image5.png
    392
    919
    media_image5.png
    Greyscale


Note that the “for use” limitations do not make the claims patentable when the prior art teaches all of the claimed structural limitations, see In re Schreiber, 128F.3d 1473, 1477 (Fed. Cir. 1997) and Boehringer Ingelheim Vetmedica, Inc. v. Schering-Plough Corp., 320 F.3d 1339, 1345 (Fed. Cir. 2003),  “a statement of intended use cannot distinguish over a prior art apparatus that discloses all the recited limitations and is capable of performing the recited function,” see In re Schreiber, 128F.3d 1473, 1477 (Fed. Cir. 1997) and Boehringer Ingelheim Vetmedica, Inc. v. Schering-Plough Corp., 320 F.3d 1339, 1345 (Fed. Cir. 2003).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:


Claims 1-3 and 6-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
For example, claim 1 (see 6-8 as well) have been amended to exclude additional compounds in the proviso that raise the issue of new matter. Applicant has not provided any guidance as to where to find support for these amendments in the instant disclosure.
See MPEP § 2163.06, “with respect to newly added or amended claims, applicant should show support in the original disclosure for the new or amended claims”. A statement such as “No new matter has been added by these amendments that are supported by the specification” is insufficient.
The examiner did a courtesy search of the nearly 400 page specification and did not find any explicit recitation for the exclusion of these specific species cited by the examiner. 
Any negative limitation or exclusionary proviso must have basis in the original disclosure.If alternative elements are positively recited in the specification, they may be explicitlyexcluded in the claims. See In re Johnson, 558 F.2d 1008, 1019, 194 USPQ 187, 196(CCPA 1977) (“[the] specification, having described the whole, necessarily described thepart remaining.”). See also Ex parte Grasselli, 231 USPQ 393 (Bd. App. 1983), aff ’dAny claim containing a negative limitation which does not havebasis in the original disclosure should be rejected under 35 U.S.C. 112, first paragraph,as failing to comply with the written description requirement.
The difference here, these specific compounds were never specifically disclosed in the specification as filed. Thus, the rejection is appropriately applied.  An amendment to the claims or the addition of a new claim must be supported by the description of the invention in the application as filed. In re Wright, 866 F.2d 422, 9 USPQ2d 1649 (Fed. Cir. 1989).







Conclusion
Claims 1-3, 5-9, and 11 are rejected. Claims 4 and 10 are objected to for being dependent on a rejected base claim but would be allowable if rewritten in independent form. 
This application contains claims drawn to an invention nonelected with traverse in the reply filed on 1/26/2021.  A complete reply to the final rejection must include cancellation of nonelected claims or other appropriate action (37 CFR 1.144) See MPEP § 821.01.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E MCDOWELL whose telephone number is (571)270-5755.  The examiner can normally be reached on 8:30-6 MF.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya can be reached at 571-272-0806.   The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRIAN E MCDOWELL/Primary Examiner, Art Unit 1624